AMENDED BYLAWS OF WOIZE INTERNATIONAL LTD. 1 WOIZE INTERNATIONALLTD. AMENDED BYLAWS TABLE OF CONTENTS Section Page ARTICLE I - Offices 1.1 Registered Office 1 1.2 Principal Office 1 ARTICLE II - Stockholders 2.1 Annual Meeting 1 2.2 Special Meetings 1 2.3 Place of Meeting 1 2.4 Notice of Meeting 1 2.5 Adjournment 2 2.6 Organization 2 2.7 Closing of Transfer Books or Fixing of Record Date 2 2.8 Quorum 2 2.9 Proxies 3 2.10 Voting of Shares 3 2.11 Action Taken Without a Meeting 3 2.12 Meetings by Telephone 3 2.13 Voting by Class or Series 3 ARTICLE III - Directors 3.1 Board of Directors; Number; Qualifications; Election 4 3.2 Powers of the Board of Directors: Generally 4 3.3 Committees of the Board of Directors 4 3.4 Resignation 4 3.5 Removal 4 3.6 Vacancies 4 3.7 Regular Meetings 5 3.8 Special Meetings 5 3.9 Notice 5 3.10 Quorum 5 3.11 Manner of Acting 5 3.12 Compensation 5 3.13 Action Taken Without a Meeting 5 3.14 Meetings by Telephone 6 2 ARTICLE IV - Officers and Agents 4.1 Officers of the Corporation 6 4.2 Election and Term of Office 6 4.3 Removal 7 4.4 Vacancies 7 4.5 President 7 4.6 Vice Presidents 7 4.7 Secretary 7 4.8 Treasurer 7 4.9 Salaries 8 4.10 Bonds 8 ARTICLE V Stock 5.1 Certificates 8 5.2 Record 9 5.3 Consideration for Shares 9 5,4 Cancellation of Certificates 9 5.5 Lost Certificates 9 5.6 Transfer of Shares 9 5.7 Transfer Agents, Registrars, and Paying Agents 10 ARTICLE VI - Indemnification of Officers and Directors 6.1 Indemnification; Advancement of Expenses 10 6.2 Insurance and Other Financial Arrangements Against Liability of Directors, Officers, Employees, and Agents 10 ARTICLE VII - Applicability of Certain Statutes 7.1 Acquisition of Controlling Interest 10 7.2 Combinations with Interested Stockholders 10 ARTICLE VIII - Execution of Instruments; Loans, Checks and Endorsements; Deposits; Proxies 8.1 Execution of Instruments 11 8.2 Loans 11 8.3 Checks and Endorsements 11 8.4 Deposits 11 8.5 Proxies 11 8.6 Contracts 12 ARTICLE IX - Miscellaneous 9.1 Waivers of Notice 12 9.2 Corporate Seal 12 9.3 Fiscal Year 12 9.4 Amendment of Bylaws 12 9.5 Uniformity of Interpretation and Severability 12 9.6 Emergency Bylaws 12 9.7 Capital Expenditures 13 3 AMENDED BYLAWS OF WOIZE INTERNATIONL LTD. ARTICLE I Offices 1.1Registered Office. The registered office of the Corporation required by the Chapter 78 of the Nevada Revised Statutes (NRS) to be maintained in Nevada may be, but need not be, identical with the principal office if in Nevada, and the address of the registered office may be changed from time to time by the Board of Directors. 1.2Principal Office. The Corporation may have such other office or offices either within or outside of the State of Nevada as the business of the Corporation may require from time to time if so designated by the Board of Directors. ARTICLE II Stockholders 2.1Annual Meeting. Unless otherwise designated by the Board of Directors, the annual meeting shall be held on the date and at the time and place fixed by the Board of Directors; provided however, that the first annual meeting shall be held on a date that is within 18 months after the date on which the Corporation first has stockholders, and each successive annual meeting shall be held on a date that is within 18 months after the preceding annual meeting. 2.2Special Meetings. Special meetings of stockholders of the Corporation, for any purpose, may be called by the Chairman of the Board, the president, any vice president, or any two members of the Board of Directors, At a special meeting no business shall be transacted and no corporate action shall be taken other than that stated in the notice of the meeting. 2.3Place of Meeting. The Board of Directors may designate any place, either within or outside the State of Nevada, as the place for any annual meeting or special meeting called by the Board of Directors. If no designation is made, or if a meeting shall be called otherwise than by the Board, the place of meeting shall be the Company. s principal offices, whether within or outside the State of Nevada. 4 2.4Notice of Meeting. Written notice signed by an officer designated by the Board of Directors, stating the place, day, and hour of the meeting and the purpose for which the meeting is called shall be delivered personally or mailed postage prepaid to each stockholder of record entitled to vote at the meeting not less than 10 nor more than 60 days before the meeting. If mailed, such notice shall be directed to the stockholder at his address as it appears upon the records of the Corporation, and notice shall be deemed to have been given upon the mailing of any such notice, and the time of the notice shall begin to run from the date upon which the notice is deposited in the mail for transmission to the stockholder, Personal delivery of any such notice to any officer of a corporation or association, or to any member of a partnership, constitutes delivery of the notice to the corporation, association or partnership. Any stockholder may waive notice of any meeting by a writing signed by him, or his duly authorized attorney, either before or after the meeting. 2.5Adjournment. When a meeting is for any reason adjournedto another time or place, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting, any business may be transacted which might have been transacted at the original meeting. 2.6Organization. Thepresident or any vice president shall call meetings of stockholders to order and act as chairman of such meetings. In the absence of said officers, any stockholder entitled to vote at that meeting, or any proxy of any such stockholder, may call the meeting to order and a chairman shall be elected by a majority of the stockholders entitled to vote at that meeting. In the absence of the secretary or any assistant secretary of the Corporation, any person appointed by the chairman shall act as secretary of such meeting. An appropriate number of inspectors for any meeting of stockholders may be appointed by the chairman of such meeting. Inspectors so appointed will open and close the polls, will receive and take charge of proxies and ballots, and will decide all questions as to the qualifications of voters, validity of proxies and ballots, and the number of votes property cast. 2.7Closing of Transfer Books or Fixing of Record Date. The directors may prescribe a period not exceeding 60 days before any meeting of the stockholders during which no transfer of stock on the books of the Corporation may be made, or may fix a day not more than 60 days before the holding of any such meeting as the day as of which stockholders entitled to notice of and to vote at such meetings must be determined. Only stockholders of record on that day are entitled to notice or to vote at such meeting. 2.8Quorum. Unless otherwise provided by the Articles of Incorporation, one~ third of the voting power that is present, in person or by proxy, regardless of whether the proxy has authority to vote on all matters, shall constitute a quorum at a meeting of stockholders. if less than one-third of the voting power is represented at a meeting, a majority of the shares so represented may adjourn the meeting without further notice for a period not to exceed 60 days at any one adjournment. At such adjourned meeting at which a quorum shalt be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified. The stockholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of stockholders so that less than a quorum remains. Unless the NRS provides for different proportions, if a quorum is present, action by the stockholders on a matter other than the election of directors is approved if the number of votes cast in favor of the action exceeds the number of votes cast in opposition to the action. 5 2.9Proxies. At all meetings of stockholders a stockholder may vote by proxy, as prescribed by law. Such proxy shall be filed with the secretary of the Corporation before or at the time of the meeting. No proxy shall be valid after 6 months from the date of its creation, unless it is coupled with an interest, or unless the stockholder specifies in it the length of time for which it is to continue in force, which may not exceed 7 years from the date of its creation. 2.10Voting of Shares. Each outstanding share, regardless of class, shall be entitled to one vote, and each fractional share shall be entitled to a corresponding fractional vote on each matter submitted to a vote at a meeting of stockholders, except as may be otherwise provided in the Articles of incorporation or in the resolution providing for the issuance of the stock adopted by the Board of Directors pursuant to authority expressly vested in it by the provisions of the Articles of Incorporation. If the Articles of Incorporation or any such resolution provide for more or less than one vote per share for any class or series of shares on any matter, every reference in the Articles of Incorporation, these Bylaws and the NRS to a majority or other proportion or number of shares shall be deemed to refer to a majority or other proportion of the voting power of all of the shares or those classes or series of shares, as may be required by the Articles of Incorporation, or in the resolution providing for the issuance of the stock adopted by the Board of Directors pursuant to authority expressly vested in it by the Articles of Incorporation or the NRS. Cumulative voting shall not be allowed. 2.11Action Taken Without a Meeting. Unless otherwise provided in the Articles of Incorporation or these Bylaws, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if a written consent thereto is signed by stockholders holding at least a majority of the voting power, except that if a different proportion of voting power is required for such an action at a meeting, then that proportion of written consents is required. In no instance where action is authorized by written consent need a meeting of stockholders be called or notice given. The written consent must be filed with the minutes of the proceedings of the stockholders. 2.12Meetings by Telephone. Unless otherwise restricted by the Articles of Incorporation or these Bylaws, stockholders may participate in a meeting of stockholders by means of a telephone conference or similar method of communication by which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this Section constitutes presence in person at the meeting. 2.13Voting by Class or Series.
